      CASE 0:20-cv-00333-DSD-BRT Document 36 Filed 07/08/20 Page 1 of 1




                        United States District Court
                            District of Minnesota

 Nathan Christopher Braun,                 Case No. 20-CV-0333 (DSD/BRT)

                      Plaintiff,

 v.                                                       ORDER

 Tim Walz, Governor, et al.,

                      Defendants.


      This   matter    comes    before   the   court   upon   the   report   and

recommendation (R&R) of United States Magistrate Judge Becky R.

Thorson dated June 2, 2020.         No objections have been filed to the

R&R in the time period permitted.

      Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

      1.     The R&R [ECF No. 22] is adopted in its entirety; and

      2.     Plaintiffs’       emergency    motion     for    a     preliminary

injunction [ECF No. 17] is denied.

 Dated: July 8, 2020                       s/David S. Doty
                                           David S. Doty, Judge
                                           United States District Court
